Fourth Court of Appeals
                                 San Antonio, Texas
                                       March 17, 2020

                                    No. 04-19-00868-CV

Sam YOUNGBLOOD; Daniel P. Diepenhorst; Citrus Holdings, LLC; John William Hayes; Bob
 Warshawer; Jay McAnnelly; Ehrenberg Chesler Capital Partners, LLC; Ernest T. Wakabayashi,
Individually and as Trustee of The Wakabayashi Trust; Gil Hodge; Patricia Hodge; Carter Speer;
                            and Kai Wakabayashi (Cross-Appellee),
                                         Appellants

                                              v.

         Phil ZACCARIA and Pioneer C-Stores Management, Inc. (Cross-Appellant),
                                     Appellees

                 From the 131st Judicial District Court, Bexar County, Texas
                               Trial Court No. 2019CI19312
                      Honorable Cathleen M. Stryker, Judge Presiding


                                       ORDER
       The Unopposed Motion for Extension of Time to File Reply Brief of Appellants and
response brief of cross-Appellees is hereby GRANTED. Time is extended to March 30, 2020.


                                                   _________________________________
                                                   Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of March, 2020.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ,
                                                   Clerk of Court